Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed January 18, 2022, claims 1-20 are presented for examination. Claims 1, 7 and 13 are independent claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 201710106795.8 filed in China on February 27, 2017 which papers have been placed of record in the file.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (January 18, 2022) has been received, entered into the record, and considered.

Drawings

The drawings filed January 18, 2022 are accepted by the examiner.


Abstract

The abstract filed January 18, 2022 is accepted by the examiner. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).  
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of applications No. 17120641 and 16550950. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recite determining whether a steering wheel of the vehicle is in a rotation state; obtaining ultrasonic signals reflected from a portion of an object of a driver contacting the steering wheel using a plurality of ultrasonic sensors when the steering wheel is in a non-rotation state, wherein the ultrasonic signals are obtained during a period of time, wherein the plurality of ultrasonic sensors is mounted in the steering wheel, and wherein the object is a hand or a finger of the driver; determining, using the ultrasonic signals, a track of the object as a current gesture of the driver; determining, according to the track, a gesture type of the current gesture from preset gesture types; and controlling the onboard system to perform an operation, wherein the operation corresponds to the gesture type, therefore the same limitations as claimed in applications No. 17120641 and 16550950. 
This is an obviousness-type double patenting rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 7, 9, 10, 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Censo et al. US 20160185385 Al in view of Hoggarth et al. US 20180052541 Al.

 	As to Claims 1, 7 and 13:
	Censo et al. discloses a method for controlling an system in a vehicle (Censo, see Abstract, where Censo discloses modifying different vehicle parameters based on bimanual input. The technique includes acquiring sensor data associated with a first finger and a second finger of a user. The technique further includes analyzing the sensor data to determine a first location of the first finger and a second location of the second finger. The technique further includes selecting a first vehicle parameter based on the first location of the first finger, and modifying the first vehicle parameter based on the second location of the second finger), comprising: determining whether a steering wheel of the vehicle is in a rotation state; obtaining ultrasonic signals reflected from a portion of an object of a driver contacting the steering wheel using a plurality of ultrasonic sensors when the steering wheel is in a non-rotation state (Censo, see paragraph [0043], where Censo discloses examples of gestures that could be performed by a user to modify a vehicle parameter include, without limitation, an up gesture (e.g., by raising a hand or palm), a down gesture (e.g., by lowering a hand or palm), a clockwise/ counterclockwise rotation gesture (e.g., by rotating a hand clockwise or counterclockwise), and a next/previous gesture ( e.g., by swiping a hand to the right or left). For example, with reference to FIG. 5, after a vehicle parameter is selected ( e.g., via the left-hand controls 112), a user could raise or lower his or her palm to perform an up gesture or a down gesture, respectively. The control application 130 could then detect the up gesture or down gesture via the sensor(s) and, in response, increase or decrease the selected vehicle parameter, respectively), wherein the ultrasonic signals are obtained during a period of time, wherein the plurality of ultrasonic sensors is mounted in the steering wheel, and wherein the object is a hand or a finger of the driver (Censo, see paragraphs [0028] and [0042], where Censo discloses that the left-hand controls 112 could be implemented via a rocker switch that allows a user to scan through and select between multiple vehicle parameters. Similarly, the right-hand controls 114 could be implemented via a rocker switch that allows a user to toggle, increase, and/or decrease a selected vehicle parameter. Additionally, in some embodiments, the left-hand controls 112 and/or right-hand controls 114 could include any other technically feasible sensors for detecting the location and/or orientation of a finger, hand, or arm of a user. Other types of sensors that could be implemented with the left-hand controls 112 and/or right-hand controls 114 to detect user input include force sensors, depth sensors, infrared sensors, time of- flight sensors, ultrasound sensors, radar sensors, laser sensors, thermal sensors, structured light sensors, and/or other types of sensors. Force sensors that may be implemented with the left-hand controls 112 and/or right-hand controls 114 include, without limitation, pressure sensors, pneumatic sensors, strain gauge load cells, and/or piezoelectric crystals that are disposed in and/or coupled to the steering wheel 110. Furthermore, FIG. 5 illustrates techniques for modifying different vehicle parameters via one of the input regions 210 of FIG. 2 and one or more hand gestures, according to various embodiments. As described above, the system 100 may include one or more sensors ( e.g., visual sensors, depth sensors, infrared sensors, time-of-flight sensors, ultrasound sensors, radar sensors, laser sensors, thermal sensors, structured light sensors) that track the location of the hand( s) of a user. In such embodiments, a user hand gesture may be detected by the control application 130 via the sensor(s), and a selected vehicle parameter may be modified based on the gesture); determining, using the ultrasonic signals, a track of the object as a current gesture of the driver (Censo, see paragraphs [0028] and [0042], where Censo discloses that different vehicle parameters via one of the input regions 210 of FIG. 2 and one or more hand gestures, according to various embodiments. As described above, the system 100 may include one or more sensors ( e.g., visual sensors, depth sensors, infrared sensors, time-of-flight sensors, ultrasound sensors, radar sensors, laser sensors, thermal sensors, structured light sensors) that track the location of the hand( s) of a user. In such embodiments, a user hand gesture may be detected by the control application 130 via the sensor(s), and a selected vehicle parameter may be modified based on the gesture); determining, according to the track, a gesture type of the current gesture from preset gesture types (Censo, see paragraph [0043], where Censo discloses examples of gestures that could be performed by a user to modify a vehicle parameter include, without limitation, an up gesture (e.g., by raising a hand or palm), a down gesture (e.g., by lowering a hand or palm), a clockwise/ counterclockwise rotation gesture (e.g., by rotating a hand clockwise or counterclockwise), and a next/previous gesture ( e.g., by swiping a hand to the right or left). For example, with reference to FIG. 5, after a vehicle parameter is selected ( e.g., via the left-hand controls 112), a user could raise or lower his or her palm to perform an up gesture or a down gesture, respectively. The control application 130 could then detect the up gesture or down gesture via the sensor(s) and, in response, increase or decrease the selected vehicle parameter, respectively); and controlling the system to perform an operation, wherein the operation corresponds to the gesture type (Censo, see paragraph [0043], where Censo discloses examples of gestures that could be performed by a user to modify a vehicle parameter include, without limitation, an up gesture (e.g., by raising a hand or palm), a down gesture (e.g., by lowering a hand or palm), a clockwise/ counterclockwise rotation gesture (e.g., by rotating a hand clockwise or counterclockwise), and a next/previous gesture ( e.g., by swiping a hand to the right or left). For example, with reference to FIG. 5, after a vehicle parameter is selected ( e.g., via the left-hand controls 112), a user could raise or lower his or her palm to perform an up gesture or a down gesture, respectively. The control application 130 could then detect the up gesture or down gesture via the sensor(s) and, in response, increase or decrease the selected vehicle parameter, respectively).
Censo does not explicitly disclose onboard. However in an analogous art, Hoggarth discloses onboard (Hoggarth, see paragraph [0090], where Hoggarth discloses that the haptic control system may be configured to provide controls for operating a computing device of the vehicle, the computing device of the vehicle teaching or suggesting onboard).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Censo with Hoggarth. One would be motivated to modify Censo by disclosing onboard as taught by Hoggarth thereby providing a number of controls in operating a vehicle system without increasing the complexity of operating the vehicle and/or increase clutter around the driver, which may detract from the experience of driving the vehicle (Hoggarth, paragraph [0004]).

As to Claims 3, 9 and 15:
	Censo in view of Hoggarth discloses the method of claim 1, wherein the preset gesture types comprise at least one of the following gesture types: sliding two fingers either inward or outward; sliding two fingers either clockwise or anticlockwise; sliding one finger either upward, downward, leftward, or rightward; double-clicking the steering wheel with one finger; waving one hand; touching and sliding one finger along an inner side of a circumference of the steering wheel; or double-clicking the steering wheel with two fingers (Censo, see paragraph [0043], where Censo discloses examples of gestures that could be performed by a user to modify a vehicle parameter include, without limitation, an up gesture (e.g., by raising a hand or palm), a down gesture (e.g., by lowering a hand or palm), a clockwise/ counterclockwise rotation gesture (e.g., by rotating a hand clockwise or counterclockwise), and a next/previous gesture ( e.g., by swiping a hand to the right or left). For example, with reference to FIG. 5, after a vehicle parameter is selected ( e.g., via the left-hand controls 112), a user could raise or lower his or her palm to perform an up gesture or a down gesture, respectively. The control application 130 could then detect the up gesture or down gesture via the sensor(s) and, in response, increase or decrease the selected vehicle parameter, respectively).

As to Claims 4, 10 and 16:
Censo in view of Hoggarth discloses the method of claim 1, further comprising determining directions of sound holes in a circumference of the steering wheel based on an active area of the hand and coverage of the ultrasonic signals, wherein the sound holes correspond with the ultrasonic sensors (Hoggarth, see 342 in figure 3B and paragraph [0065], where Hoggarth discloses that one or more of the ultrasound emitters 342).

As to Claim 20:
Censo in view of Hoggarth discloses the computer program product of claim 13, wherein the onboard system comprises an onboard head-up display (HUD), an onboard navigation system, an onboard menu system, or an onboard multimedia system (Censo, see paragraph [0005], where Censo discloses that modem vehicles typically include a variety of subsystems, including a multimedia subsystem, a climate control subsystem, vehicle throttle/steering subsystems, as well as other types of subsystems for controlling various aspects of the vehicle and related components. To enable a user to interact
with each subsystem, a vehicle generally includes several control panels, each of which may be dedicated to controlling one or more of the subsystems. For example, a vehicle may include a dashboard-mounted control panel having a multimedia interface and a climate control interface. In addition, a vehicle may include one or more panels that are located near the steering wheel and include interfaces for controlling throttle subsystems, such as cruise control).  


Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Censo et al. US 20160185385 Al in view of Hoggarth et al. US 20180052541 Al in further view of Lin et al. US 20180232639 A1. 

As to Claims 2, 8 and 14:
Censo in view of Hoggarth do not explicitly disclose the method of claim 1, further comprising determining whether the steering wheel is in the rotation state using a status of a gyroscope in the steering wheel. However in an analogous art, Lin discloses wherein determining whether the steering wheel is in the rotation state comprises determining whether the steering wheel is in the rotation state using a status of a gyroscope in the steering wheel (Lin, see paragraph [0148], where Lin discloses that sensor 768 may sense a state of a component of the automobile 760. Sensor 768 may produce sensor data based on this sensing. For example, if sensor 768 is a gyroscope built into the steering wheel 762, the sensor data may be an electronic signal identifying an angular displacement of the steering wheel 762 from a "wheels forward" position. The sensor 768 may transmit the sensor data of the state of the component of the automobile 760 to transceiver 774. This transmission may be performed using a shared communications bus, using a dedicated physical cable, using a short range wireless link, or in some other way).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Censo and Hoggarth with Lin. One would be motivated to modify Censo and Hoggarth by disclosing determining whether the steering wheel is in the rotation state comprises determining whether the steering wheel is in the rotation state using a status of a gyroscope in the steering wheel as taught by Lin thereby providing a highly adaptable system (Lin, paragraph [0003]). 




Allowable Subject Matter
Claims 5, 6, 11, 12, 17, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Golomb (US 20140022070 A1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624